MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider the BIA’s May 14, 2007 order, and motion to reopen proceedings. Respondent has filed a motion for summary disposition in part and a motion to dismiss in part.
A review of the administrative record demonstrates that petitioners Yesenia Cisneros Cornejo and Marisol Cisneros Cornejo have presented no evidence that they have a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioners were ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition in part is granted with regard to Yesenia Cisneros Cornejo and Marisol Cisneros Cornejo because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
*156Respondent’s motion to dismiss this petition for review in part for lack of jurisdiction with regard to petitioner Teresa Cornejo Arteaga is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (concluding that the court lacks jurisdiction to review the Board of Immigration Appeals’ denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART; DISMISSED in PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.